Citation Nr: 1147171	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  08-15 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for frostbite residuals of the left foot.  


WITNESSES AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1953 to November 1955.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which found there was no new and material evidence to reopen the Veteran's claim for service connection.  The claim was reopened and remanded by the Board in April 2011 and September 2011.  

The procedural history of this appeal is outlined extensively in the Board's April 2011 decision.  Essentially, the Veteran's claim for a "left leg condition" was initially denied in a November 1960 rating decision.  The Veteran did not appeal that determination and it became final.  

Subsequently, in a January 1974 rating decision, the RO denied the Veteran's request to reopen his claim for frostbite of the left foot.  The Veteran appealed that determination, and in a March 1976 Board decision, the claim for service connection for frostbite of the left foot was denied because the in-service evidence failed to show treatment for frostbite.  This decision was confirmed and service connection was again denied by Board decisions in December 1978 and February 1981.  

The claim was recharacterized in 1996 as one for a left ankle disorder only as the Veteran specifically withdrew the frostbite claim in a July 1994 letter.  The left ankle claim was subsequently denied in a September 1996 Board decision.  The Veteran submitted a request to reopen his claim of entitlement to service connection for left foot frostbite residuals in August 2006.  Based on that procedural history, the February 1981 Board decision represented the last final denial of service for a left ankle/foot frostbite disability.  In April 2011, the Board determined that the Veteran had submitted new and material evidence sufficient to reopen his claim for service connection for left foot frostbite residuals.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Frostbite residuals of the left foot have not medically demonstrated, and current left foot disorders are unrelated to a cold injury in service.  


CONCLUSION OF LAW

The criteria for service connection for residuals of frostbite to the left foot have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance 

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board finds that the content requirements of a duty to assist notice have been fully satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in November 2006, provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  It specifically informed the Veteran that he should submit any additional evidence that he had in his possession.  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His service treatment records and post service treatment records have been obtained.  He has had an RO hearing.  He has been afforded a VA examination.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required. 

Service Connection 

The Veteran contends that his left foot froze while he was on active duty at Fort Leonard Wood in November 1954.  He asserts that he suffers from painful frostbite residuals including swelling and inflammation of the left foot.  

Service connection may be awarded where the record contains, (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  In other words, entitlement to service connection for a particular disability requires evidence of the existence of a current disability and evidence that the disability resulted from a disease or injury incurred in or aggravated during service.

Here, the first element of service connection has been met.  The Veteran has been diagnosed with (bilateral) tinea pedis, on private examination in November 2007, and flatfeet and hallux valgus (left foot) on VA examination in July 2011. 

The Board will now discuss whether the second and third elements of service connection, that of in-service incurrence and nexus, are established here.  

Service treatment records (STRs) show that the Veteran entered service with first degree flat feet (which were not considered disqualifying).  Other STRs indicate that he was treated for complaints of a tender ankle and mild swelling in August (not November) of 1954.  A support bandage and hot soaks were recommended at that time.  The diagnosis was ankle sprain; the treatment record did not specify which ankle was affected. (Emphasis added).  The Veteran's separation examination was silent as to complaints, treatment, or diagnoses relating to any left foot problems or frostbite.  

Following service, in September 1961, VA hospitalization records show that the Veteran sustained serious injuries to the left lower extremity in an automobile accident.  Among these injuries were fractures to the left femur and left tibia.  

Private treatment records from Dr. Coker, dated in November 1979 and May 1980, show treatment for a left ankle sprain.  Dr. Coker noted that the injury was due to an accident he had while in the Army in 1954.  He did not mention frostbite or frostbite residuals.  

VA treatment records dated from 1976 to 19977 make no specific mention of frostbite or left foot/ankle problems. 

Upon VA examination in 1977, chronic (old) left ankle sprain was diagnosed.  No musculoskeletal abnormalities, atrophy, and/or limitation of motion were noted.  X-ray of the left ankle was negative.  Significantly, there were no clinical findings with respect to frostbite, or frostbite residuals.  

A VA examination was conducted again in September 1980.  There were no complaints, findings, or diagnoses relating to frostbite or residuals of frostbite.  

VA treatment records dated from 1989 to 1995 make no reference to frostbite or frostbite residuals of the left foot. 

A November 1995 VA Aid and Attendance examination shows that that the Veteran complaints of generalized pains in his low back and left foot.  Degenerative joint disease was generally diagnosed but there are no contemporaneous x-rays to confirm this.  

A December 2003 VA Aid and Attendance examination shows a history of left leg fracture due to the previous MVA.  The examination did not note any frostbite residuals or clinical findings pertaining to the left foot.  Left leg fracture and left hip fracture with surgical reduction was diagnosed. 

Private treatment records from Dr. Roman, dated in 2001 and 2007, show diagnoses of bilateral foot pain, onychocryptosis, bilateral hallux valgus, and bilateral tinea pedis.  The examination reports indicate that the Veteran had complained of intermittent foot/ankle pain since 1954.  The Veteran also reported that his foot swells in the afternoon and that he (the Veteran) believes that this is related to frostbite he experienced in-service.  

With respect to in-service incurrence, the Board does not dispute the in-service events as the Veteran has contended.  Again, he asserts that he experienced frostbite in November of 1954 and he was treated at "sick call" for several weeks for a swollen/painful left foot. See Regional Office Hearing Transcript, November 2007.  He also contends that he has experienced fairly consistent left foot symptoms since service, i.e., continuity of symptomatology.  

In addition to the Veteran's own statements that he experienced frostbite to his left foot during service, several corroborating statements have been submitted by S.V.C., a fellow soldier.  See Statements, May 2006, August 1993; and November 1973.  

In particular, S.V.C. stated that he observed the Veteran's frozen left foot in November 1954; that he saw the Veteran in the barracks for two weeks with a swollen and inflamed left foot; and that the Veteran had to be assisted to sick call.  S.V.C. reported that he believed that the Veteran was currently suffering from frostbite residuals related to the in-service incident. 

The Veteran and his friend, S.V.C., are competent to describe readily observable features or symptoms of illness such as swelling and competent to report on factual matters of which they have first-hand knowledge. See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, the Veteran has consistently described the events surrounding his frostbite injury throughout the course of this appeal.  The Board also finds their testimony and statements credible as there is no evidence of record that calls into question their veracity notwithstanding the absence of contemporaneous service treatment records documenting the frostbite episode. Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

Therefore, although the service treatment records do not specifically show treatment for left foot frostbite, the Board finds that the Veteran's statements, and those of S.V.C., are sufficient to satisfy the "in-service incurrence" requirement for service connection.  

Nevertheless, the evidence must still show that there is a connection, or nexus, between the Veteran's current left foot disabilities and service.  Indeed, whether there is a relationship between the complained of episodes throughout the years, the current manifestations, and the Veteran's in-service frostbite injury, is one as to which a lay person's observation is not competent because it involves a medically complex matter.  As such, medical evidence is required to demonstrate such a relationship.

In this regard, the Veteran underwent a VA "cold injury protocol" examination in July 2011 in order to determine the nature of claimed frostbite residuals.  He reported that he developed a cold injury/frostbite of the left foot while stationed at Fort Leonard, MO.  The Veteran was unable to recall the details of the cold exposure and instead described an incident of ankle sprain for which he was seen at sick call.  At present, the Veteran reported left foot pain, edema, and limited tolerance for standing or walking.  Physical examination of the Veteran's lower extremities (bilateral) revealed decreased reflexes; normal sensory findings; normal motor findings; decreased bilateral peripheral pulses; and blotchy-brown skin on the left foot.  Skin thickness, temperature, moisture, textures, and nails were all normal.  There were no ulcerations or infections.  There was evidence of bilateral flatfeet.  There was also evidence of left foot hallux valgus.  With respect to a related cold injury diagnosis, the examiner stated that there was no such pathology found upon examination.  

In sum, after a thorough physical examination of the Veteran, consideration of his contentions, and after reviewing his STRs and post-service medical records, the examiner concluded that he was unable to find any pathology upon examination that could explain the Veteran's complaints of frostbite.  He noted that the current physical examination was negative for frostbite residuals and/or any other residuals of a cold injury.  He also stated that there was no medical evidence in the claims file describing frostbite during service.  In addition, he noted that separation examination dated in November 1955 was negative for a cold injury residual of the left foot.  Finally, he opined that the present clinical findings were likely ("in favor of") related to residuals of the left leg fracture which occurred in December 1961.  

There is no competent medical evidence of record that counters the VA examiner's opinion in this regard.  Indeed, to the extent the Veteran's statements and the other lay statements may be construed as nexus evidence (other than evidence relating to a continuity of symptomatology theory of entitlement), they are not competent to link any diagnosed left foot disorder and degenerative changes to the in-service frostbite injury. See Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As previously noted, the existence of such relationship involves a medically complex question that they do not have the expertise to answer.  The mere fact of an in-service incident, in this case frostbite, is not enough.  There must be chronic disability resulting from that incident and that is not persuasively shown by the record.  

In sum, the Veteran has competently and credibly described an in-service incident involving frostbite to the left foot in November 1954.  Service treatment records only show symptomatology (i.e., swelling/tenderness) relating to an unspecified ankle sprain in August 1954.  Separation examination is silent as to any abnormalities of the left foot or frostbite.  The post-service records show continued lower extremity symptomatology, but that symptomatology has been attributed to either the in-service sprain or the post-service MVA which occurred in 1961.  See VA Examination, July 2011; see also Statements from Dr. Coker.  None of these private or VA treatment records diagnosis residuals of frostbite or otherwise relate the Veteran's lower extremity or foot (as opposed to ankle) problems to service. More recently, the July 2011 VA examiner expressly stated that there was no left foot cold injury pathology found upon examination.  In other words, although the Veteran demonstrated flatfeet and hallux valgus, those disabilities are not pathologically related to a cold injury.  Moreover, the other clinical findings found upon examination were attributed to the Veteran's left leg fracture.  Therefore, as there is no competent and probative evidence linking the Veteran's current left foot condition(s) to any disease, injury, or incident of service, service connection for the claimed condition is not warranted.  

For all of the above reasons, service connection for left foot frostbite residuals is not warranted.  In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  The preponderance of the evidence, however, is against the Veteran's claim for service connection and so that doctrine is not applicable. See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER


Entitlement to service connection for left foot frostbite residuals is denied. 


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


